Per Curiam. On April 21, 1997, we issued an order for attorney Zimmery Crutcher to appear before this court at 9:00 a.m., Monday, May 5, 1997, to show cause why he should not be held in contempt of court for failure to perfect the appeal in this case.  Zimmery Crutcher denies responsibility by pleading not guilty, and requests a hearing. Therefore, we appoint the Honorable Jack Lessenberry as a master to conduct the hearing. After the hearing, we direct the master to make his findings of fact, and file them with the court. Upon receiving the master’s findings, we will decide whether counsel should be held in contempt.